DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (USPN 2010/0204765-Cited by the Applicant).
Regarding claims 1, 11, 19, Hall et al. discloses a catheter system comprising: an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion (figure 1A, elements 50, 52, 54, [0111]); an anchoring member positioned on the proximal portion of the elongated body, the anchoring member configured to anchor the proximal portion of the elongated body to a patient ([0120], [0122]); one or more sensors positioned on the elongated body, the one or more sensors configured to sense a parameter of a fluid within the lumen of the elongated body ([0077], [0111], [0113]); and memory positioned on the elongated body, the memory configured to store patient-specific information ([0098], [0112]).
Regarding claims 2, 12, the patient-specific information includes sensor information collected by the one or more sensors ([0098], RFID tags may wirelessly signal an input to controller 41).
Regarding claims 3, 13, Hall et al. discloses at least a portion of the patient-specific information is communicated from an external device via a connection and stored on the memory ([0112], zeroing of the integral pressure sensor can be automatically done by the controller upon connection of the sensor).
Regarding claims 4,14, Hall et al. discloses the at least the portion of the patient-specific information stored includes one or more of external device sensor information, pre-operative characteristics for the patient, lab results for the patient, or preoperative events for the patient ([0098], [0112]).
Regarding claims 5, 15, Hall et al. discloses sensor information stored on the memory is communicated to the external device via the connection ([0098]).
Regarding claims 6,16, Hall et al. discloses the external device includes a first external device and the at least the portion of the patient-specific information includes a first portion of patient-specific information, the memory configured to communicate the patient-specific information, including the first portion of patient-specific information and the sensor information, with a second external device ([0098], [0112]).
Regarding claims 7, 17, Hall et al. discloses the memory is configured to store at least a second portion of patient-specific information from the second external device ([0098], [0112], [0134], [0144]).
Regarding claims 8, 18, Hall et al. discloses the second portion of patient-specific information stored from the second external device includes one or more of second external device sensor information, intraoperative characteristics for the patient, lab results for the patient, or intraoperative events for the patient ([0098], [0112], [0134], [0144]).
Regarding claims 9, 20, Hall et al. discloses the memory is configured to store an acute kidney injury (AKI) risk score from the first external device, where the first external device generates the AKI risk score based, at least in part, upon the patient-specific information stored on the memory ([0098], [0112], [0134], [0144]).
Regarding claim 10, Hall et al. discloses the memory is configured to store results from a real-time predictive AKI algorithm communicated from the second external device ([0098], [0112], [0134], [0144]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791